 

Exhibit 10.21

  

 

EMPLOYMENT SEPARATION AGREEMENT

 

THIS EMPLOYMENT SEPARATION AGREEMENT (the “Agreement”), which includes Exhibits
A, B and C hereto which are incorporated herein by this reference, is entered
into by and between Ixia, a California corporation (“Ixia”), and Thomas B.
Miller (“Former Employee”), and shall become effective when executed by both
parties hereto (the “Effective Date”).

 

RECITALS

 

A.     Former Employee ceased to be an officer of Ixia on March 3, 2014 (the
“Termination Date”) and an employee of Ixia on June 3, 2014 (the “Separation
from Service Date”).

 

B.     Former Employee desires to receive severance benefits under Ixia’s
Officer Severance Plan dated September 1, 2000, as amended (the “Severance
Plan”), which benefits are stated in the Severance Plan to be contingent upon,
among other things, Former Employee’s entering into this Agreement and
undertaking the obligations set forth herein.

 

C.     Ixia and Former Employee desire to set forth their respective rights and
obligations with respect to Former Employee’s separation from Ixia and to
finally and forever settle and resolve all matters concerning Former Employee’s
past services to Ixia.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and conditions set forth herein, the receipt and sufficiency of which
are hereby acknowledged, Ixia and Former Employee hereby agree as follows:

 

1.

DEFINITIONS

 

As used herein, the following terms shall have the meanings set forth below:

 

1.1     “Includes;” “Including.” Except where followed directly by the word
“only,” the terms “includes” or “including” shall mean “includes, but is not
limited to,” and “including, but not limited to,” respectively.

 

1.2      “Severance Covered Period.” The term “Severance Covered Period” shall
mean a period of time commencing upon the effective date of this Agreement and
ending on the date on which the last installment of the Severance Allowance is
due and payable pursuant to Section 6.2 of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

1.3     Other Capitalized Terms. Capitalized terms (other than those
specifically defined herein) shall have the same meanings ascribed to them in
the Severance Plan.

 

2.

MUTUAL REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Each party hereto represents, warrants and covenants (with respect to
itself/himself only) to the other party hereto that, to its/his respective best
knowledge and belief as of the date of each party’s respective signature below:

 

2.1     Full Power and Authority. It/he has full power and authority to execute,
enter into and perform its/his obligations under this Agreement; this Agreement,
after execution by both parties hereto, will be a legal, valid and binding
obligation of such party enforceable against it/him in accordance with its
terms; it/he will not act or omit to act in any way which would materially
interfere with or prohibit the performance of any of its/his obligations
hereunder, and no approval or consent other than as has been obtained of any
other party is necessary in connection with the execution and performance of
this Agreement.

 

2.2     Effect of Agreement. The execution, delivery and performance of this
Agreement and the consummation of the transactions hereby contemplated:

 

(a)     will not interfere or conflict with, result in a breach of, constitute a
default under or violation of any of the terms, provisions, covenants or
conditions of any contract, agreement or understanding, whether written or oral,
to which it/he is a party (including, in the case of Ixia, its bylaws and
articles of incorporation each as amended to date) or to which it/he is bound;

 

(b)     will not conflict with or violate any applicable law, rule, regulation,
judgment, order or decree of any government, governmental agency or court having
jurisdiction over such party; and

 

(c)     has not heretofore been assigned, transferred or granted to another
party, or purported to assign, transfer or grant to another party, any rights,
obligations, claims, entitlements, matters, demands or causes of actions
relating to the matters covered herein.

 

3.

CONFIDENTIALITY OBLIGATIONS DO NOT TERMINATE

 

Former Employee acknowledges that any confidentiality, proprietary rights or
nondisclosure agreement(s) in favor of Ixia which he may have entered into from
time to time in connection with his employment (collectively, the “Nondisclosure
Agreement”) with Ixia is understood to be intended to survive, and does survive,
any termination of such employment, and accordingly nothing in this Agreement
shall be construed as terminating, limiting or otherwise affecting any such
Nondisclosure Agreement or Former Employee’s obligations thereunder. Without
limiting the generality of the foregoing, no time period set forth in this
Agreement shall be construed as shortening or limiting the term of any such
Nondisclosure Agreement, which term shall continue as set forth therein.

 

 
2

--------------------------------------------------------------------------------

 

 

4.

BENEFITS

 

4.1     Health Care Insurance Continuation. Ixia (at its expense) will continue,
for a period of 18 months following the Separation from Service Date, health
care coverage for Former Employee and his family members who are “qualified
beneficiaries” (as such term is defined in the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”)) under Ixia’s group health plan(s)
generally available during such period to employees participating in such
plan(s) and at levels and with coverage no greater than those provided to such
Former Employee as of the Separation from Service Date. Thereafter, Former
Employee (at his expense) may elect coverage under a conversion health plan
available under Ixia’s group health plan(s) from the Company’s health insurance
carrier if and to the extent he is entitled to do so as a matter of right under
federal or state law.

 

4.2     Other Benefit Plans. Except as otherwise expressly provided in this
Section 4 or as required by applicable law, Former Employee shall have no right
to continue his participation in any Ixia benefit plan following such employee’s
termination.

 

5.

STOCK OPTIONS AND OTHER RIGHTS

 

Exhibit A hereto sets forth any and all outstanding stock options, restricted
stock units and other rights to purchase capital stock or other securities of
Ixia (including but not limited to stock purchase agreements, but excluding
rights under Ixia’s Employee Stock Purchase Plan) which have been previously
issued to Former Employee and which are outstanding as of the date hereof.
Nothing in this Agreement shall alter or affect any of such outstanding stock
options, restricted stock units or other rights, Former Employee’s rights or
responsibilities with respect thereto, including but not limited to Former
Employee’s rights to exercise any of his options or rights following the
Separation from Service Date, or Ixia’s rights with respect thereto.

 

6.

PAYMENTS TO FORMER EMPLOYEE

 

6.1     Employee Compensation. Ixia has paid, and Former Employee acknowledges
and agrees that Ixia has paid, to him any and all salary and accrued but unpaid
vacation and sick pay owed by Ixia to Former Employee up to and including the
Separation from Service Date other than any compensation owed to him under the
Severance Plan.

 

6.2     Severance Allowance. In consideration for the release by Former Employee
set forth herein (including the release of any and all claims Former Employee
has or may have under the Age Discrimination in Employment Act (“ADEA”) and
Older Workers Benefit Protection Act (“OWBPA”)) and Former Employee’s
performance of his obligations under this Agreement, Former Employee is entitled
to receive, and Ixia shall pay to Former Employee, a Severance Allowance in the
aggregate gross amount of $838,708, which Severance Allowance shall become due
and payable in 12 equal monthly installments of $69,892.33 each, less all
applicable withholding taxes, beginning as of the 31st day following the
Termination Date, in accordance with the terms and conditions of the Severance
Plan, with the first actual payment being made as soon as administratively
practicable following the Effective Date in the lump sum aggregate amount of any
such installments that, in accordance with the foregoing, have become due and
payable prior to the Effective Date, and the continuation thereafter of the
remaining monthly installments of the Severance Allowance for the duration of
the 12 month period following the Termination Date.

 

 
3

--------------------------------------------------------------------------------

 

 

7.

CONFIDENTIAL INFORMATION AND TRADE SECRETS

 

7.1     Former Employee hereby recognizes, acknowledges and agrees that Ixia is
the owner of proprietary rights in certain confidential sales and marketing
information, programs, tactics, systems, methods, processes, compilations of
technical and non-technical information, records and other business, financial,
sales, marketing and other information and things of value. To the extent that
any or all of the foregoing constitute valuable trade secrets and/or
confidential and/or privileged information of Ixia, Former Employee hereby
further agrees as follows:

 

(a)     That, except with prior written authorization from Ixia’s CEO, for
purposes related to Ixia’s best interests, he will not directly or indirectly
duplicate, remove, transfer, disclose or utilize, nor knowingly allow any other
person to duplicate, remove, transfer, disclose or utilize, any property,
assets, trade secrets or other things of value, including, but not limited to,
records, techniques, procedures, systems, methods, market research, new product
plans and ideas, distribution arrangements, advertising and promotional
materials, forms, patterns, lists of past, present or prospective customers, and
data prepared for, stored in, processed by or obtained from, an automated
information system belonging to or in the possession of Ixia which are not
intended for and have not been the subject of public disclosure. Former Employee
agrees to safeguard all Ixia trade secrets in his possession or known to him at
all times so that they are not exposed to, or taken by, unauthorized persons and
to exercise his reasonable efforts to assure their safekeeping. This subsection
shall not apply to information that as of the date hereof is, or as of the date
of such duplication, removal, transfer, disclosure or utilization (or the
knowing allowing thereof) by Former Employee has (i) become generally known to
the public or competitors of Ixia (other than as a result of a breach of this
Agreement); (ii) been lawfully obtained by Former Employee from any third party
who has lawfully obtained such information without breaching any obligation of
confidentiality; or (iii) been published or generally disclosed to the public by
Ixia. Former Employee shall bear the burden of showing that any of the foregoing
exclusions applies to any information or materials.

 

(b)     That all improvements, discoveries, systems, techniques, ideas,
processes, programs and other things of value made or conceived in whole or in
part by Former Employee with respect to any aspects of Ixia’s current or
anticipated business while an employee of Ixia are and remain the sole and
exclusive property of Ixia, and Former Employee has disclosed all such things of
value to Ixia and will cooperate with Ixia to insure that the ownership by Ixia
of such property is protected. All of such property of Ixia in Former Employee’s
possession or control, including, but not limited to, all personal notes,
documents and reproductions thereof, relating to the business and the trade
secrets or confidential or privileged information of Ixia has already been, or
shall be immediately, delivered to Ixia.

 

 
4

--------------------------------------------------------------------------------

 

 

7.2     Former Employee further acknowledges that as the result of his prior
service as an officer and employee of Ixia, he has had access to, and is in
possession of, information and documents protected by the attorney-client
privilege and by the attorney work product doctrine. Former Employee understands
that the privilege to hold such information and documents confidential is
Ixia’s, not his personally, and that he will not disclose the information or
documents to any person or entity without the express prior written consent of
the CEO or Board of Ixia unless he is required to do so by law.

 

7.3     Former Employee’s obligations set forth in this Section 7 shall be in
addition to, and not instead of, Former Employee’s obligations under any written
Nondisclosure Agreement.

 

8.

ENFORCEMENT OF SECTION 7

 

Former Employee hereby acknowledges and agrees that the services rendered by him
to Ixia in the course of his prior employment were of a special and unique
character, and that breach by him of any provision of the covenants set forth in
Section 7 of this Agreement will cause Ixia irreparable injury and damages.
Former Employee expressly agrees that Ixia shall be entitled, in addition to all
other remedies available to it whether at law or in equity, to injunctive or
other equitable relief to secure their enforcement.

 

9.

PROHIBITION AGAINST DISPARAGEMENT

 

9.1     Former Employee agrees that for a period of two years following the
Effective Date any communication, whether oral or written, occurring on or off
the premises of Ixia, made by him or on his behalf to any person or entity
(including, without limitation, any Ixia employee, customer, vendor, supplier,
any competitor, any media entity and any person associated with any media) which
in any way relates to Ixia (or any of its subsidiaries) or to Ixia’s or any of
its subsidiaries’ directors, officers, management or employees: (a) will be
truthful; and (b) will not, directly or indirectly, criticize, disparage, or in
any manner undermine the reputation or business practices of Ixia or its
directors, officers, management or employees.

 

9.2     The only exceptions to Section 9.1 shall be: (a) truthful statements
privately made to (i) the CEO of Ixia, (ii) any member of Ixia’s Board,
(iii) Ixia’s auditors, (iv) inside or outside counsel of Ixia, (v) Former
Employee’s counsel or (vi) Former Employee’s spouse; (b) truthful statements
lawfully compelled and made under oath in connection with a court or government
administrative proceeding; and (c) truthful statements made to specified persons
upon and in compliance with prior written authorization from Ixia’s CEO or Board
to Former Employee directing him to respond to inquiries from such specified
persons.

 

 
5

--------------------------------------------------------------------------------

 

 

10.

COOPERATION

 

Former Employee agrees that for a period of five years commencing with the
Effective Date he will cooperate fully and reasonably with Ixia in connection
with any future or currently pending matter, proceeding, litigation or
threatened litigation: (1) directly or indirectly involving Ixia (which, for
purposes of this section, shall include Ixia and each of its current and future
subsidiaries, successors or permitted assigns); or (2) directly or indirectly
involving any director, officer or employee of Ixia (with regard to matters
relating to such person(s) acting in such capacities with regard to Ixia
business). Such cooperation shall include making himself available upon
reasonable notice at reasonable times and places for consultation and to testify
truthfully (at Ixia’s expense for reasonable, pre-approved out-of-pocket travel
costs plus a daily fee equal to one-twentieth of his monthly severance
compensation under Section 6.2 hereof for each full or partial day during which
Former Employee makes himself so available) in any action as reasonably
requested by the CEO or the Board of Directors. Former Employee further agrees
to immediately notify Ixia’s CEO in writing in the event that he receives any
legal process or other communication purporting to require or request him to
produce testimony, documents, information or things in any manner related to
Ixia, its directors, officers or employees, and that he will not produce
testimony, documents, information or other things with regard to any pending or
threatened lawsuit or proceeding regarding Ixia without giving Ixia prior
written notice of the same and reasonable time to protect its interests with
respect thereto. Former Employee further promises that when so directed by the
CEO or the Board of Directors, he will make himself available to attend any such
legal proceeding and will truthfully respond to any questions in any manner
concerning or relating to Ixia and will produce all documents and things in his
possession or under his control which in any manner concern or relate to Ixia.
Former Employee covenants and agrees that he will immediately notify Ixia’s CEO
in writing in the event that he breaches any of the provisions of Sections 7, 9
or 10 hereof.

 

11.

SOLE ENTITLEMENT

 

Former Employee acknowledges and agrees that his sole entitlement to
compensation, payments of any kind, monetary and nonmonetary benefits and
perquisites with respect to his prior Ixia relationship (as an officer and
employee) is as set forth in the Severance Plan, this Agreement, the Company’s
bonus plans for officers as in effect from time to time, stock option and
warrant agreements, COBRA, and such other written agreements and securities
between Ixia and Former Employee as may exist or as may be set forth on Exhibit
B hereto.

 

12.

RELEASE OF CLAIMS

 

12.1     General. Former Employee does hereby and forever release and discharge
Ixia and the predecessor corporation of Ixia as well as the successors, current,
prior or future shareholders of record, officers, directors, heirs,
predecessors, assigns, agents, employees, attorneys, insurers and
representatives of each of them, past, present or future, from any and all cause
or causes of action, actions, judgments, liens, indebtedness, damages, losses,
claims, liabilities and demands of any kind or character whatsoever, whether
known or unknown, suspected to exist or not suspected to exist, anticipated or
not anticipated, whether or not heretofore brought before any state or federal
agency, court or other governmental entity which are existing on or arising
prior to the date of this Agreement and which, directly or indirectly, in whole
or in part, relate or are attributable to, connected with, or incidental to the
previous employment of Former Employee by Ixia, the separation of that
employment, and any dealings between the parties concerning Former Employee’s
employment existing prior to the date of execution of this Agreement, excepting
only those obligations expressly recited herein or to be performed hereunder.
Nothing contained in this Section 12 shall affect any rights, claims or causes
of action which Former Employee may have (1) with respect to his outstanding
stock options, warrants or other stock subscription rights to purchase Ixia
Common Stock or other securities under the terms and conditions thereof; (2) as
a shareholder of Ixia; (3) to indemnification by Ixia, to the extent required
under the provisions of Ixia’s Amended and Restated Articles of Incorporation,
as amended, Ixia’s Bylaws, as amended, the California General Corporation Law,
insurance or contracts, including without limitation the Indemnity Agreement
dated as of September 1, 2000 between Ixia and Former Employer, with respect to
matters relating to Former Employee’s prior service as a director, an officer,
employee and agent of Ixia or its subsidiaries; (4) with respect to his
eligibility for severance payments under the Severance Plan or any other written
agreement listed on Exhibit B hereto; and (5) to make claims against or seek
indemnification or contribution from anyone not released by the first sentence
of this Section 12 with respect to any matter or anyone released by the first
sentence of this Section 12 with respect to any matter not released thereby; or
(6) with respect to Ixia’s performance of this Agreement. Further, Former
Employee waives specifically any and all rights or claims Former Employee has or
may have under the ADEA and/or the OWBPA, and acknowledges that such waiver is
given voluntarily in exchange for certain consideration included in the
severance benefits being paid pursuant to this Agreement.

 

 
6

--------------------------------------------------------------------------------

 

 

12.2     Waiver of Unknown Claims. Former Employee acknowledges that he is aware
that he may hereafter discover claims or facts different from or in addition to
those he now knows or believes to be true with respect to the matters herein
released, and he agrees that this release shall be and remain in effect in all
respects a complete general release as to the matters released and all claims
relative thereto which may exist or may heretofore have existed, notwithstanding
any such different or additional facts. Former Employee acknowledges that he has
been informed of Section 1542 of the Civil Code of the State of California, and
does hereby expressly waive and relinquish all rights and benefits which he has
or may have under said Section, which reads as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

12.3     Covenant Not to Sue on Matters Released. Former Employee covenants that
he will not make, assert or maintain against any person or entity that Former
Employee has released in this Agreement, any claim, demand, action, cause of
action, suit or proceeding arising out of or in connection with the matters
herein released, including but not limited to any claim or right under the ADEA,
the OWBPA, or any other federal or state statute or regulation. Former Employee
represents and warrants that he has not assigned or transferred, purported to
assign or transfer, and will not assign or transfer, any matter or claim herein
released. Former Employee represents and warrants that he knows of no other
person or entity which claims an interest in the matters or claims herein
released. Former Employee agrees to, and shall at all times, indemnify and hold
harmless each person and entity that Former Employee has released in this
Agreement against any claim, demand, damage, debt, liability, account, action or
cause of action, or cost or expense, including attorneys’ fees, resulting or
arising from any breach of the representations, warranties and covenants made
herein.

 

 
7

--------------------------------------------------------------------------------

 

 

13.

ASSIGNMENT

 

Former Employee represents and warrants that he has not heretofore assigned,
transferred or granted or purported to assign, transfer or grant any claims,
entitlement, matters, demands or causes of action herein released, disclaimed,
discharged or terminated, and agrees to indemnify and hold harmless Ixia from
and against any and all costs, expense, loss or liability incurred by Ixia as a
consequence of any such assignment, transfer or grant.

 

14.

FORMER EMPLOYEE REPRESENTATIONS

 

Notwithstanding that this Agreement is being entered into subsequent to the
Termination Date, except as listed by Former Employee on Exhibit C, from the
period beginning on the Termination Date to the Effective Date, Former Employee
represents and warrants that he has not acted or omitted to act in any respect
which directly or indirectly would have constituted a violation of Sections 7, 9
or 10 herein had this Agreement then been in effect.

 

15.

MISCELLANEOUS

 

15.1     Notices. All notices and demands referred to or required herein or
pursuant hereto shall be in writing, shall specifically reference this Agreement
and shall be deemed to be duly sent and given upon actual delivery to and
receipt by the relevant party (which notice, in the case of Ixia, must be from
an officer of Ixia) or five days after deposit in the U.S. mail by certified or
registered mail, return receipt requested, with postage prepaid, addressed as
follows (if, however, a party has given the other party due notice of another
address for the sending of notices, then future notices shall be sent to such
new address):

 

(a)     If to Ixia:                                                       Ixia
26601 West Agoura Road
Calabasas, California 91302
Attn: Chief Executive Officer

 

          With a copy to:                                           Bryan Cave
LLP
120 Broadway, Suite 300
Santa Monica, CA 90401
Attn: Katherine F. Ashton

 

(b)     If to Former Employee:                              Thomas B. Miller
24909 Paseo del Rancho
Calabasas, CA 91302

 

15.2     Legal Advice and Construction of Agreement. Both Ixia and Former
Employee have received (or have voluntarily and knowingly elected not to
receive) independent legal advice with respect to the advisability of entering
into this Agreement and with respect to all matters covered by this Agreement
and neither has been entitled to rely upon or has in fact relied upon the legal
or other advice of the other party or such other party’s counsel (or employees)
in entering into this Agreement.

 

 
8

--------------------------------------------------------------------------------

 

 

15.3     Parties’ Understanding. Ixia and Former Employee state that each has
carefully read this Agreement, that it has been fully explained to it/him by
its/his attorney (or that it/he has voluntarily and knowingly elected not to
receive such explanation), that it/he fully understands its final and binding
effect, that the only promises made to it/him to sign the Agreement are those
stated herein, and that it/he is signing this Agreement voluntarily.

 

15.4     Recitals and Section Headings. Each term of this Agreement is
contractual and not merely a recital. All recitals are incorporated by reference
into this Agreement. Captions and section headings are used herein for
convenience only, are not part of this Agreement and shall not be used in
interpreting or construing it.

 

15.5     Entire Agreement. This Agreement constitutes a single integrated
contract expressing the entire agreement of the parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous oral and
written agreements and discussions with respect to the subject matter hereof.
Notwithstanding the foregoing, the parties understand and agree that any
Nondisclosure Agreement and all other written agreements between Former Employee
and Ixia are separate from this Agreement and, subject to the terms and
conditions of each such agreement, shall survive the execution of this
Agreement, and nothing contained in this Agreement shall be construed as
affecting the rights or obligations of either party set forth in such
agreements.

 

15.6     Severability. In the event any provision of this Agreement or the
application thereof to any circumstance shall be determined by arbitration
pursuant to Section 15.10 of this Agreement or held by a court of competent
jurisdiction to be invalid, illegal or unenforceable, or to be excessively broad
as to time, duration, geographical scope, activity, subject or otherwise, it
shall be construed to be limited or reduced so as to be enforceable to the
maximum extent allowed by applicable law as it shall then be in force, and if
such construction shall not be feasible, then such provision shall be deemed to
be deleted herefrom in any action before that court, and all other provisions of
this Agreement shall remain in full force and effect.

 

15.7     Amendment and Waiver. This Agreement and each provision hereof may be
amended, modified, supplemented or waived only by a written document
specifically identifying this Agreement and signed by each party hereto. Except
as expressly provided in this Agreement, no course of dealing between the
parties hereto and no delay in exercising any right, power or remedy conferred
hereby or now or hereafter existing at law, in equity, by statute or otherwise,
shall operate as a waiver of, or otherwise prejudice, any such rights, power or
remedy.

 

15.8     Cumulative Remedies. None of the rights, powers or remedies conferred
herein shall be mutually exclusive, and each such right, power or remedy shall
be cumulative and in addition to every other right, power or remedy, whether
conferred herein or now or hereafter available at law, in equity, by statute or
otherwise.

 

 
9

--------------------------------------------------------------------------------

 

 

15.9     Specific Performance. Each party hereto may obtain specific performance
to enforce its/his rights hereunder and each party acknowledges that failure to
fulfill its/his obligations to the other party hereto would result in
irreparable harm.

 

15.10     Arbitration. Except for the right of either party to apply to a court
of competent jurisdiction for a Temporary Restraining Order to preserve the
status quo or prevent irreparable harm, any dispute or controversy between Ixia
and Former Employee under this Agreement involving its interpretation or the
obligations of a party hereto shall be determined by binding arbitration in
accordance with the commercial arbitration rules of the American Arbitration
Association, in the County of Los Angeles, State of California.

 

Arbitration may be conducted by one impartial arbitrator by mutual agreement. In
the event that the parties are unable to agree on a single arbitrator within 30
days of first demand for arbitration, the arbitration shall proceed before a
panel of three arbitrators, one of whom shall be selected by Ixia and one of
whom shall be selected by Former Employee, and the third of whom shall be
selected by the two arbitrators selected. All arbitrators are to be selected
from a panel provided by the American Arbitration Association. The arbitrators
shall have the authority to permit discovery, to the extent deemed appropriate
by the arbitrators, upon request of a party. The arbitrators shall have no power
or authority to add to or, except as otherwise provided by Section 15.6 hereof,
to detract from the agreements of the parties, and the prevailing party shall
recover costs and attorneys’ fees incurred in arbitration. The arbitrators shall
have the authority to grant injunctive relief in a form substantially similar to
that which would otherwise be granted by a court of law. The arbitrators shall
have no authority to award punitive or consequential damages. The resulting
arbitration award may be enforced, or injunctive relief may be sought, in any
court of competent jurisdiction. Any action arising out of or relating to this
Agreement may be filed only in the Superior Court of the County of Los Angeles,
California or the United States District Court for the Central District of
California.

 

15.11     California Law and Location. This Agreement was negotiated, executed
and delivered within the State of California, and the rights and obligations of
the parties hereto shall be construed and enforced in accordance with and
governed by the internal (and not the conflict of laws) laws of the State of
California applicable to the construction and enforcement of contracts between
parties resident in California which are entered into and fully performed in
California. Any action or proceeding arising out of, relating to or concerning
this Agreement that is not subject to the arbitration provisions set forth in
Section 15.10 above shall be filed in the state courts of the County of Los
Angeles, State of California or in a United States District Court in the Central
District of California and in no other location. The parties hereby waive the
right to object to such location on the basis of venue.

 

15.12     Attorneys’ Fees. In the event a lawsuit is instituted by either party
concerning a dispute under this Agreement, the prevailing party in such lawsuit
shall be entitled to recover from the losing party all reasonable attorneys’
fees, costs of suit and expenses (including the reasonable fees, costs and
expenses of appeals), in addition to whatever damages or other relief the
injured party is otherwise entitled to under law or equity in connection with
such dispute.

 

 
10

--------------------------------------------------------------------------------

 

 

15.13     Force Majeure. Neither Ixia nor Former Employee shall be deemed in
default if its/his performance of obligations hereunder is delayed or become
impossible or impracticable by reason of any act of God, war, fire, earthquake,
strike, civil commotion, epidemic, or any other cause beyond such party’s
reasonable control.

 

15.14     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but which together shall constitute one and
the same instrument.

 

15.15     Successors and Assigns. Neither party may assign this Agreement or any
of its rights or obligations hereunder (including, without limitation, rights
and duties of performance) to any third party or entity, and this Agreement may
not be involuntarily assigned or assigned by operation of law, without the prior
written consent of the non-assigning party, which consent may be given or
withheld by such non-assigning party in the sole exercise of its discretion,
except that Ixia may assign this Agreement to a corporation acquiring: (1) 50%
or more of Ixia’s capital stock in a merger or acquisition; or (2) all or
substantially all of the assets of Ixia in a single transaction; and except that
Former Employee may transfer or assign his rights under this Agreement
voluntarily, involuntarily or by operation of law upon or as a result of his
death to his heirs, estate and/or personal representative(s). Any prohibited
assignment shall be null and void, and any attempted assignment of this
Agreement in violation of this section shall constitute a material breach of
this Agreement and cause for its termination by and at the election of the other
party hereto by notice. This Agreement shall be binding upon and inure to the
benefit of each of the parties hereto and each person or entity released
pursuant to Section 12 hereof and, except as otherwise provided herein, their
respective legal successors and permitted assigns.

 

15.16     Payment Procedure. Except as otherwise explicitly provided herein or
in the Severance Plan, all payments by Ixia to Former Employee or by Former
Employee to Ixia due hereunder may be by, at the paying party’s election, cash,
wire transfer or check. Except as explicitly provided herein or in the Severance
Plan, neither party may reduce any payment or obligation due hereunder by any
amount owed or believed owed to the other party under any other agreement,
whether oral or written, now in effect or hereafter entered into.

 

15.17     Survival. The definitions, representations and warranties herein as
well as obligations set forth in Sections 7 and 9-15 shall survive any
termination of this Agreement for any reason whatsoever.

 

15.18     No Admission. Neither the entry into this Agreement nor the giving of
consideration hereunder shall constitute an admission of any wrongdoing by Ixia
or Former Employee.

 

15.19     Limitation of Damages. Except as expressly set forth herein, in any
action or proceeding arising out of, relating to or concerning this Agreement,
including any claim of breach of contract, liability shall be limited to
compensatory damages proximately caused by the breach and neither party shall,
under any circumstances, be liable to the other party for consequential,
incidental, indirect or special damages, including but not limited to lost
profits or income, even if such party has been apprised of the likelihood of
such damages occurring.

 

 
11

--------------------------------------------------------------------------------

 

 

15.20     Pronouns. As used herein, the words “he,” “him,” “his” and “himself”
shall be deemed to refer to the feminine as the identity of the person referred
to and the context may require.

 

15.21     Chief Executive Officer. All references in this Agreement to Ixia’s
CEO shall be deemed to include any duly appointed Acting CEO of Ixia.

 

15.22     Effectiveness. This Agreement shall become effective upon execution by
the later of the parties hereto to execute this Agreement.

 

15.23     Net Optics Acquisition Deal Toy. Ixia and Former Employee agree that,
when and if available, Former Employee shall be entitled to a “deal toy”
commemorating the completion of the Net Optics, Inc. acquisition.  Such deal toy
shall be substantially similar to the deal toys distributed to other Ixia
employees and vendors that participated in the transaction.

 

16.

21 DAY REVIEW PERIOD; RIGHT TO REVOKE

 

Former Employee acknowledges that he was advised in writing to consult with an
attorney prior to executing this Agreement and represents and warrants to Ixia
that he has done so, and further acknowledges that he has been given a period of
21 days within which to consider the terms and provisions of this Agreement with
his attorney. If Former Employee has executed and delivered to Ixia this
Agreement prior to the expiration of such 21-day period, then in doing so,
Former Employee acknowledges that he has unconditionally and irrevocably waived
his right to that unexpired portion of such 21-day period. In addition, Former
Employee shall have the right to revoke this Agreement for a period of seven
days following the date on which this Agreement is signed by sending written
notification of such revocation directly to each of Ixia and Ronald W. Buckly at
the addresses specified in Section 15.1, supra, via hand delivery.

 

IXIA

 

 

 

By: /s/ Errol Ginsberg                                   

 

Print Name:  Errol Ginsberg                             

 

Print Title:  Acting Chief Executive Officer   

 

Date:  June 30, 2014

Thomas B. Miller

 

 

 

Signature:  /s/ Thomas B. Miller                            

 

 

 

 

 

Date:  June 2, 2014

 

 
12

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

OUTSTANDING STOCK PURCHASE RIGHTS

 

Type of Security

 

Grant Date

 

Number of
Shares
Exercisable/
Subject
to Issuance

   

Exercise
Price
Per Share

   

Expiration
Date(1)

 

NSO

 

03/12/2010

    65,000       $8.88       08/28/2014  

NSO

 

03/12/2010

    50,826       8.88       08/28/2014  

NSO

 

02/08/2011

    41,437       18.09       08/28/2014  

NSO

 

02/08/2011

    31,049       18.09       08/28/2014  

NSO

 

02/02/2012

    16,499       12.74       08/28/2014  

NSO(2)

 

02/02/2012

    0       12.74       08/28/2014  

NSO

 

12/13/2012

    6,250       15.47       08/28/2014  

NSO

 

02/07/2013

    1,875       20.94       08/28/2014  

RSU

 

02/08/2011

    1,150       N/A       N/A  

RSU(2)

 

02/02/2012

    0       N/A       N/A  

RSU

 

02/02/2012

    1,375       N/A       N/A  

RSU

 

12/13/2012

    837       N/A       N/A  

RSU

 

02/07/2013

    313       N/A       N/A  

RSU(3)

 

02/07/2013

    0       N/A       N/A  

____________________

 

(1)

Reflects the last day to exercise NSOs pursuant to the Company’s Second Amended
and Restated 2008 Equity Incentive Plan (i.e., 90 days after termination of
employment).

 

(2)

These represent performance-based equity grants that are not earned as of the
Separation from Service Date (measurement period for these performance-based
grants is related to the Company’s 2012 and 2013 financial results).

 

(3)

This represents performance-based RSUs that are not earned as of the Separation
from Service Date (measurement period for this performance-based grant is
related to the Company’s 2013 and 2014 financial results).

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

LIST OF OTHER AGREEMENTS (Pursuant to §§12 and 13)

 

 

 

N/A

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

EXCEPTIONS (Pursuant to §15)

 

 

N/A